DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pool configured to allocate physical storage areas to logical storage areas of the volumes”, in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document. 
Claim 1 recites the following limitations:
“wherein when a free capacity of the pool is increased from a state in which the history information about the updating to the first primary volume, which is stored in the first history information volume is capable of providing the first target protection period and a first protectable period, and the history information about the updating to the second primary volume, which is stored in the second history information volume is capable of providing a second protectable period equivalent to a period longer than the second target protection period, history information to be purged is determined from the first protectable period and the second protectable period in such a manner that the first protectable period and the second protectable period are put in a predetermined relation.”

First of all, the first time frame “which the history information about the updating to the first primary volume, which is stored in the first history information volume is capable of providing the first target protection period and a first protectable period”, render the claim indefinite. 
The claim does not provide or clarify the time frame of “first target protection period” or “a first protectable period”. The “first target protection period” or “a first protectable period” could be longer or less than the time when there is an update to the first primary volume. Thus, the history information might not have any data about the update at all. Furthermore, it is unclear what the “state” in this context, because the “state” appears referring to when the history information about updating to the first primary volume is capable of providing some information, and history information about updating to the second primary volume is capable of providing some information, not the utilization level of the pool capacity. 
Secondly, it is unclear how long it the second target protection period, or when it ends. Thus, one skill in the art cannot make comparison against an unknown entity. 
Thirdly, since the second target protection period is unknown, the second protectable period cannot be determined, thus the “predetermined relation” between the first protectable period and the second protectable period is unknown.
Therefore, claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 4 recites the following limitations:
“wherein the storage controller controls the first protectable period and the second protectable period shortened by purging the history information to be purged to be displayed”.
The claim should be read as “the controller controls the protectable periods, shorten as a result of the purging, to be displayed on a display device”, or something reflect the idea shown in paragraph 0128 in the specification. Appropriate correction is required.
Claim 6 recites similar limitations. Appropriate correction is required. 
Claim 5 should be amended to correct grammatical and idiomatic errors.

Claim limitation “a pool configured to allocate physical storage areas to logical storage areas of the volumes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “A pool”, in plain meaning in the art of data storage, is a collection of multiple physical or logical storage areas, volumes. Thus, the pool does not have processing power to perform allocation function. 
The following paragraphs are the most relevant descriptions found in the applicant’s specification:
[0056]
<CDP configuration>
A plurality of types of volumes 501P, 501B, and 501J are provided at least one or more within the storage system 200 by the CDP control program 412. These volumes 501P, 501B, and 501J are respectively generated by virtualizing the physical storage areas included in the PDEVs 220. The volume 501P uses the pool generated from the PDEV and allocates a page 51 being a physical storage area of a pool 503 to a page being a logical storage area of the volume 501P. Data is stored in a physical storage area mapped to a storage area unit B in the page 51. Although the CDP configuration is described below based on the volume, a partial area in the storage area may be adopted. (Emphasis added)
However, the Examiner was unable to find any support in the specification point out the pool is configured to allocate physical storage areas to logical storage areas of the volumes. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim limitation “a pool configured to allocate physical storage areas to logical storage areas of the volumes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “A pool”, in plain meaning in the art of data storage, is a collection of multiple physical or logical storage areas, volumes. Thus, the pool does not have processing power to perform allocation function. 
The following paragraphs are the most relevant descriptions found in the applicant’s specification:
[0056]
<CDP configuration>
FIG. 4 is an explanatory diagram showing a CDP configuration in the storage system 200. A plurality of types of volumes 501P, 501B, and 501J are provided at least one or more within the storage system 200 by the CDP control program 412. These volumes 501P, 501B, and 501J are respectively generated by virtualizing the physical storage areas included in the PDEVs 220. The volume 501P uses the pool generated from the PDEV and allocates a page 51 being a physical storage area of a pool 503 to a page being a logical storage area of the volume 501P. Data is stored in a physical storage area mapped to a storage area unit B in the 
However, the Examiner was unable to find any support in the specification point out the pool is configured to allocate physical storage areas to logical storage areas of the volumes. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KHOA D DOAN/            Primary Examiner, Art Unit 2133